Per CURIAM.
The petitioner was arrested upon a warrant issued by the probate court of the county of Shoshone in the state of Idaho, for the violation of section 3 of an act approved March 12, 1907, known as the Sunday rest law (Laws 1907, p. 223), and after trial was convicted. He petitions this court for a writ of habeas corpus, alleging the unconstitutionality of the act above referred to. The state moves to quash the writ.- The same questions were argued and presented in this case, and by the same counsel, as were argued and presented in the ease of State v. Dolan, ante, p. 693, 92 Pae. 995, just decided by this court, and upon the authority of that case, and for the reasons therein stated, the motion to quash the writ of habeas corpus is sustained, and the prisoner is remanded to the custody of the sheriff of Shoshone county, Idaho.